Order unanimously reversed without costs and petition granted. Memorandum: The peti*1011tion filed to bring on a permissive referendum pursuant to Municipal Home Rule Law § 24 is invalid. The individual sheets were not "fastened” in any manner and thus did not comply with the requirement of that section that separate sheets must be fastened upon filing in order to constitute one petition. (Appeal from order of Supreme Court, Onondaga County, Sullivan, J.—Election Law.) Present—Callahan, J. P., Denman, Boomer, Pine and Lawton, JJ. (Order entered Mar. 17, 1987.)